 



Exhibit 10.7
May 10, 2005
Revised as of February 9, 2007
Michael Sileck
5 Charles Court
Chappaqua, NY 10514
Dear Michael:
On behalf of World Wrestling Entertainment, Inc. (“WWE”), I am pleased to extend
the following amended offer of employment to you.

         
 
  Title:   Chief Operating Officer
 
      You will continue to be a member of the Company’s Board of Directors.
 
       
 
  Location:   Corporate Headquarters
 
      1241 East Main Street
 
      Stamford, CT 06902
 
       
 
  Reporting   Vincent K. McMahon — Chairman
 
  Relationship:    
 
       
 
  Start Date:   June 6, 2005. Promotion date February 9, 2007.
 
       
 
  Base Compensation:   Effective February 12, 2007, $625,000 annual base salary,
which will be paid bi-weekly. You will first be eligible for a salary increase,
based upon your performance evaluation, in calendar year 2008.
 
       
 
  Incentive Bonus:   You are eligible to participate in the WWE Management
Incentive Program. This program is based upon your performance evaluation and
achievement of fiscal year Company financial goals. For the year 2007, the
target bonus for your position is 60% (50% for the fiscal period ending
December 31, 2006, ratable due to the fact that this is only an eight-month
period). Bonus payments are made after the close of the fiscal year.
 
       
 
  Restricted Shares:   You will be granted 50,000 restricted stock units on the
first day practicable after February 9, 2007. These restricted stock units will
vest in three equal annual installments with the first such vesting on
January 23, 2008. You will be considered by the Compensation Committee to
participate in the grant, if any, given generally to WWE executives during 2007.
Nothing in this revised offer letter shall affect the terms and conditions of
any restricted stock units previously granted to you.

 



--------------------------------------------------------------------------------



 



         
 
       
 
  Benefits:   You will continue to be eligible to participate in full Company
benefits.
 
       
 
  Severance:   If at any time your employment is terminated by World Wrestling
Entertainment, Inc. for any or no reason but without “cause”, (a) you will
receive your then current base salary for a period of one year; and (b) a
portion of the 50,000 restricted stock units granted as provided herein will
vest immediately as follows: (i) 25,000 shall vest if such termination occurs on
or before July 31, 2008; and (ii) in addition, 1,389 units shall vest for each
full month following July 31, 2008 which you served prior to the termination;
(iii) any remaining unvested shares will be forfeited and (c) as previously
provided, the then unvested portion of the 100,000 restricted stock units issued
to you when you were first hired by the Company shall vest. If you are
terminated by WWE for “cause”, WWE will have no further financial obligation to
you as of the date of the termination. For purposes of the forgoing, “cause” is
defined as (i) engages in fraud, deceit, misappropriation, embezzlement or theft
against WWE or any of its affiliates or (ii) is convicted or pleads guilty or
enters a plea of nolo contendere to a felony, or (iii) violates in any material
fashion any statute, ordinance or other provision of law or (iv) violates any
provision of your Confidentiality/Non Solicitation Agreement. You shall not be
entitled to any severance or accelerated vesting if you resign or voluntarily
terminate your employment with the company.
 
       
 
  Vacation:   4 weeks vacation and 3 personal days
 
       

On behalf of World Wrestling Entertainment, Inc., we are very pleased that you
have accepted this amended offer.
WORLD WRESTLING ENTERTAINMENT, INC.

                 
By:
  /s/ Danielle Fisher   Date:   3/8/07    
 
               
 
  Danielle Fisher            
 
  VP, Human Resources            
 
               
 
  -and-            
 
               
By:
  /s/ Lowell P. Weicker, Jr.   Date:   3/10/07    
 
               
 
  Lowell P. Weicker, Jr.            
 
  Chairman, Compensation Committee            
 
                    /s/ Michael Sileck   Date:   3/19/07                      
 
  Michael Sileck            

2